Citation Nr: 0831871	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for attention-deficit 
hyperactivity disorder (ADHD), also claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from February 2000 to January 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran, on her February 2005 VA 
Form 9, requested a Travel Board hearing.  Such request was 
granted and the veteran appeared before the undersigned 
Veterans Law Judge on April 26, 2005.  A transcript of that 
proceeding has been associated with the claims file.  
However, in a June 2008 statement, the veteran appears to 
indicate that she has new evidence to present and 
requested another Travel Board hearing.

The Board notes that under the regulations in effect, the 
veteran is not precluded from testifying at multiple Board 
hearings.  See 38 C.F.R. §§ 20.700-20.717 (2007). Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with her request in June 
2008, the veteran must be provided an opportunity to present 
testimony during a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the local RO before a Veterans 
Law Judge of the Board of Veterans' 
Appeals.  Notify her of the date, time 
and location of her hearing and place a 
copy of the letter in her claims file.  
Any failure to appear before a scheduled 
Board Travel Board hearing should be 
documented in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




